Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT 
Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney John Mortimer on January 15, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 21 is amended as follows:   
21. (Currently Amended) A support assembly for displaying a portable article having a body with a peripheral edge, the support assembly comprising: a frame configured to engage the body so as to support the portable article in a display position; the frame comprising first and second frame parts movable one relative to the other to change a dimension of a receiving space defined by the first and second frame parts for a part of the portable article with the portable article in the display position, the frame configured so that: a) relative movement can be effected between the first and second frame parts between: i) a first relationship wherein the receiving space defined by the first and second frame parts has a first receiving dimension; and ii) a second relationship wherein the receiving space defined by the first and second frame parts has a second receiving dimension that is less than the first receiving dimension; and b) the first and second frame parts as an incident of being changed from the first relationship into the second relationship are blocked from changing from the second relationship back into the first relationship, wherein the support assembly comprises a holding assembly having first and second states, the holding assembly in the first state: a) allowing the first and second frame parts to be changed from the first relationship into the second relationship; and b) blocking the first and second frame parts upon being changed from the first relationship into the second relationship from being changed from the second relationship into the first relationship; the holding assembly upon being changed from the first state into the second state allowing the first and second frame parts to be changed from the second relationship back into the first relationship, wherein the support assembly comprises an actuator that is operable to change the holding assembly from the first state into the second state and the actuator is blocked by the portable article from being accessed with the portable article in the display position and directly exposed to be operated as an incident of the portable article being moved from the display position away from the support assembly.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 7,913,963 to Cheng.  Cheng discloses a display device for a portable article but neither Cheng nor the cited prior art considered alone or in combination discloses or teaches an actuator as claimed in Claim 1 or a holding assembly as recited in Claim 23.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632